Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 11/30/2022 is acknowledged.  The traversal is on the ground(s) that there is no showing of mutually exclusive subjected matter between claim sets 1-7,8-15 and 16-20.  This is not found persuasive because claim 1 describes “a conductor conduit extending across the central opening between the first compartment and the second compartment, wherein the conductor conduit is at least partially defined by a first conduit side wall, a conduit top wall, and the bottom wall ” while claim 8 describes “ a third panel positioned in front of the third wiring compartment, wherein the first knockout provides selective access to the second wiring compartment and the second knockout provides selective access to the third wiring compartment”  and claim 16 describes  “wherein the divider includes a first region and a second region separated from the first region by a frangible connection” which are mutually exclusive subject matter that are not obvious over one another.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s)  1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almond (US 2003/0178421 A1).
Regarding claim 1, Almond discloses a  floor box (10;Fig.1) for housing electrical components comprising: a bottom wall (see bottom wall 20); a plurality of walls (22-22c) extending from the bottom wall to at least partially define an interior and to at least partially define a central opening (see center opening between 22 and 22a) accessible to a user; a first wiring compartment (first 40) facing the central opening (see first 40 facing center of opening); a second wiring compartment (second 40) facing the central opening (see second 40 facing center of opening); a first panel (first 40a) positioned in front of the first wiring compartment; a second panel (second 40a) positioned in front of the second wiring compartment; a conductor conduit (52) extending across the central opening between the first compartment and the second compartment (see first and second 40), wherein the conductor conduit is at least partially defined by a first conduit side wall (see front side wall of 52), a conduit top wall (see top wall of 52), and the bottom wall (20).  
Regarding claim 2, Almond discloses wherein the conductor conduit extends along one of the plurality of walls (see 52 extending along 22a).  

Regarding claim 4, Almond discloses, wherein the conductor conduit is removably attached to the bottom wall (52 is mounted to 40a after 40a is installed).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 

Claim (s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almond as applied to claim 1 above, and further in view of Issacks et al. (US 2012/0068583 A1 hereinafter Isaacks).
Regarding claim 6, Almond fails to specifically disclose wherein a divider extends across the central opening and is positioned between the first wiring compartment and the second wiring compartment.  
Isaack discloses wherein a divider (106b;Fig.6) extends across the central opening (opening 120) and is positioned between the first wiring compartment (122) and the second wiring compartment (124).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Isaack to modify the box of Almond in order to assist in cable organization.
Claim (s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almond as applied to claim 1 above, and further in view of Hansen et al. (US 2010/0051308 A1).

Regarding claim 7, Almond is silent with respect to a protrusion extending from the bottom and engaging the first panel.
Hansen discloses a protrusion extending from the bottom and engaging the first panel (see screw 31 and protrusion connected bottom wall 18 to panel 41; Fig.2B).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Hansen to modify the panel of Almond in order to assist in providing mechanical support to electronic components within the wall box and prevent damage.
	 

Allowable Subject Matter
	Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 3, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the conductor conduit extends through approximately the center of the central opening and the conductor conduit is further defined by a second conduit side wall " in combination with the remaining limitations of the claim 1. 
Regarding claim 5, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a removable barrier having a first leg extending into the conductor conduit and a second leg extending from the first leg outside of the conductor conduit " in combination with the remaining limitations of the claim 1. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Carbone et al. (US 2015/0171572 A1) Bennie (US 8925469 B2) and Jones (US 2013/0264108 A1).
Carbone discloses a electrical outlet mounting plate.
Bennie discloses a grommet assembly for a floor box.
Jones discloses a flush floor box device.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848